DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims
Claim 22 is rejected under 35 U.S.C. 112(a).
Claims 1-3, 5-17 and 19-22 are rejected under 35 U.S.C. 103.
Claim 22 is new.
Response to Arguments
Applicant’s claim amendment overcome the objection of claims 2, 10 and 20.
Applicant's arguments filed 06/27/2022 have been fully considered but they are not persuasive.
Applicant argues that figure 4 and paragraph [0058] provide support for the new claim 22. 
It is not persuasive because no “ambient pressure” description is found in figure 4 and paragraph [0058]; while in paragraph [0051], it describes that a pressure is applied to ensure electric connection to the pins of the container 316, wherein the container 316 may be implement as reusable test module 400 of figure 4.
Applicant’s arguments with respect to the claim(s)have been considered but are moot in view of a new ground of rejection made based on newly found prior art reference Lee 101 (KR 100276101 B1).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 22 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 22, no support is found from applicant’s original specification and drawings that describes “the reusable interface operates under ambient pressure”. Applicant’ stated that figure 4 and paragraph [0058] provide support for the new claim 22, no “ambient pressure” description is found in figure 4 and paragraph [0058]; while in paragraph [0051], it describes that a pressure is applied to ensure electric connection to the pins of the container 316, wherein the container 316 may be implement as reusable test module 400 of figure 4.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Lee 770 (KR 20180113770, a FOR from IDS dated 04/26/2021, an English translation of its application KR 20170045287 is used as its equivalent English translation), and further in view of Lee 101 (KR 100276101 B1).
Regarding claim 1, Lee 770 teaches a reusable interface for photosensitive device testing (e.g. figure 3, title, abstract, interface as shown in figure 3 is reusable as different solar cell wafer W is replicable for different wafers inspections) comprising: 
a removable lid (e.g. figure 3, frame 600 is removable through alignment pin 150); 
an opening (e.g. figure 3, central void 620 of the frame 600); 
a bed configured to hold one or more photosensitive devices (e.g. figure 3, abstract, holder 100 holds solar cell wafer W); and 
electrically conductive contacts configured to interface with one or more photosensitive devices (e.g. figures 3-4 and 6, connector C3 and interface pins 500 interfaces with the solar cell wafer W as shown in figure 4).

    PNG
    media_image1.png
    442
    648
    media_image1.png
    Greyscale

However, Lee 770 is silent with regard to wherein the electrically conductive contacts are constant force pogo pins.
Lee 101 teaches electrically conductive contacts are constant force pogo pins (e.g. figures 2 and 4, abstract, paragraph 1 of Advantageous-Effects section, pogo pins 30 having spring 40 with constant spring force).

    PNG
    media_image2.png
    536
    439
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Lee 770 by applying the teaching of Lee 101 to explicitly have wherein the electrically conductive contacts are constant force pogo pins, for the purpose of achieving accurately contact of the wafer and/or improving work efficiency (e.g. Lee 101, paragraph 1 of Advantageous-Effects section).
Regarding claim 3, combination of Lee 770 and Lee 101 teaches wherein the plurality of photosensitive devices self-align on the bed (e.g. Lee 770, figures 1 and 3, paragraph [0050], wafer W is inserted into central void 520 of the frame 600 and self-align by the inner edges of the frame 600). 
Claims 2, 12 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Lee 770 (KR 20180113770, a FOR from IDS dated 04/26/2021, an English translation of its application KR 20170045287 is used as its equivalent English translation), and further in view of Lee 101 (KR 100276101 B1) and Chehab et al. (DE 4140682).
Regarding claims 2 and 12, Lee 770 teaches a method of testing a photosensitive device (e.g. figure 3, title, abstract, interface as shown in figure 3 used to test solar cell wafer W), comprising: 
providing a reusable interface for photovoltaic cell testing (e.g. figure 3, title, abstract, interface as shown in figure 3 is reusable as different solar cell wafer W is replicable for different wafers inspections), the reusable interface comprising: 
a removable lid (e.g. figure 3, frame 600 is removable through alignment pin 150); 
an opening (e.g. figure 3, central void 620 of the frame 600); 
a bed configured to hold a plurality of photosensitive devices (e.g. figure 3, abstract, holder 100 holds solar cell wafer W); 
a thermally conductive compound between the bed and the photosensitive devices (e.g. figure 3, PCB 200 is thermally conductive is capable of transferring heat or heating up due to heat transfer); and 
electrically conductive contacts configured to interface with one or more photosensitive devices (e.g. figures 3-4 and 6, connector C3 and interface pins 500 interfaces with the solar cell wafer W as shown in figure 4); and 
placing the photosensitive devices in the bed (e.g. figure 3, solar cell wafer W is placed in the holder 100).

    PNG
    media_image1.png
    442
    648
    media_image1.png
    Greyscale

However, Lee 770 is silent with regard to wherein the electrically conductive contacts are constant force pogo pins.
Lee 101 teaches electrically conductive contacts are constant force pogo pins (e.g. figures 2 and 4, abstract, paragraph 1 of Advantageous-Effects section, pogo pins 30 having spring 40 with constant spring force).

    PNG
    media_image2.png
    536
    439
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Lee 770 by applying the teaching of Lee 101 to explicitly have wherein the electrically conductive contacts are constant force pogo pins, for the purpose of achieving accurately contact of the wafer and/or improving work efficiency (e.g. Lee 101, paragraph 1 of Advantageous-Effects section).
However, combination of Lee 770 and Lee 101 is silent with regard to a plurality of photosensitive devices; and removing the removable lid to allow the photosensitive devices to be placed in the bed. 
Chehab teaches and removing a removable lid to allow a plurality of photosensitive devices to be placed in a bed (e.g. figures 1, 2 and 4, upper frame 10 is removed to enable a number of solar cells 14 as shown in figure 2 to place in lower frame 10 with flanges 22); and 
placing the plurality of photosensitive devices in the bed (e.g. figures 1, 2 and 4, the number of solar cells 14 as shown in figure 2 are placed in lower frame 10 with flanges 22).

    PNG
    media_image3.png
    553
    690
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Lee 770 and Lee 101 by applying the teaching of Chehab to explicitly test a plurality of photosensitive devices having the steps of removing a removable lid to allow the plurality of photosensitive devices to be placed in the bed and placing the plurality of photosensitive devices in the bed, for the purpose of reducing total number of repeating testing steps by testing a plurality of photosensitive devices at a time without needs to remove and place one photosensitive device at a time and/or protecting the plurality of photosensitive devices by adding an additional upper removable lid.
Regarding claim 14, combination of Lee 770, Lee 101 and Chehab teaches wherein placing the plurality of photosensitive devices in the bed includes ensuring that the plurality of photosensitive devices are installed in the correct orientation (e.g. Lee 770, figures 1 and 3, paragraph [0050], solar cell wafer W is inserted into central void 520 of the frame 600 and self-align by the inner edges of the frame 600 which ensues correct placement).
Regarding claim 15, combination of Lee 770, Lee 101 and Chehab teaches wherein ensuring that the plurality of photosensitive devices is installed in the correct orientation is based on the arrangement of pins (e.g. Lee 770, figure 3, solar cell wafer W is placed in the holder 100 based on the alignment of the frame 500 through alignment pins 150). 
Regarding claim 16, combination of Lee 770, Lee 101  and Chehab teaches comprising testing one or more of the plurality of photosensitive devices (e.g. Lee 770, figure 3, abstract, paragraph [0015], measures current and voltage for solar cell wafer test in which the minute inspection of maximum efficiency). 
Regarding claim 17, combination of Lee 770, Lee 101 and Chehab teaches wherein testing one or more of the plurality of photosensitive devices comprises testing one or more properties selected from the group consisting of the output of the one or more of the photosensitive devices, the efficiency of the output of the one or more of the photosensitive devices, the longevity of the output of the one or more of the photosensitive devices, the response to various wavelengths of light of the output of the one or more of the photosensitive devices, and the environmental durability of the output of the one or more of the photosensitive devices (e.g. Lee 770, figure 3, abstract, paragraph [0015], measures current and voltage for solar cell wafer test in which the minute inspection of maximum efficiency). 
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Lee 770 (KR 20180113770, a FOR from IDS dated 04/26/2021, an English translation of its application KR 20170045287 is used as its equivalent English translation) in view of Lee 101 (KR 100276101 B1), and further in view of Jungwirth et al (US 2012/0313661).
Regarding claim 5, combination of Lee 770 and Lee 101 is silent with regards to further comprising a light source plate coupled to a light source, wherein the light source plate is configured to selectively control the intensity of light applied to the bed. 
Jungwirth teaches a light source plate coupled to a light source, wherein the light source plate is configured to selectively control the intensity of light applied to a bed (e.g. figure 2, paragraphs [0020] and [0025], filter 216 coupled to illuminator 202 via light, filter 216 of rotatable filter wheel 222 is selectively control filtered light applied to solar cell 204 in fixture 206).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Lee 770 and Lee 101 by applying the teaching of Hebert to explicitly have further comprising a light source plate coupled to a light source, wherein the light source plate is configured to selectively control the intensity of light applied to the bed, for the purpose of measuring performance characteristic of solar cells performing under different light conditions and light intensities by selecting different filters (e.g. Jungwirth, paragraph [0020]).
Regarding claim 6, combination of Lee 770, Lee 101 and Jungwirth teaches further comprising a light metering device configured to measure the intensity of light emission from the light source plate (e.g. Jungwith, figure 2, paragraphs [0026] and [0027], light intensity detector 254 measures the intensity of light from filter 216). 
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Lee 770 (KR 20180113770, a FOR from IDS dated 04/26/2021, an English translation of its application KR 20170045287 is used as its equivalent English translation) in view of Lee 101 (KR 100276101 B1), and further in view of Hebert et al. (US 2010/0046575).
Regarding claim 7, combination of Lee 770 and Lee 101 is silent with regard to further comprising a temperature measuring device configured to measure the temperature of one or more of the photosensitive devices in the bed.
Hebert teaches a temperature measuring device configured to measure the temperature of one or more of the photosensitive devices (e.g. figure 1, claim 15, paragraph [0040], control system 126 interface with temperature 108 to measure temperature of photovoltaic 106 to change temperature to intended or desired temperature).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Lee 770 and Lee 101 by applying the teaching of Hebert to explicitly have further comprising a temperature measuring device configured to measure the temperature of one or more of the photosensitive devices in the bed, for the purpose of changing and/or maintaining temperature at desired temperature level in order to test the photosensitive devices at desire temperature condition (e.g. Hebert, paragraph [0040]).
Regarding claim 8, combination of Lee 770, Lee 101 and Hebert teaches further comprising a cell interface temperature control device configured to control the temperature of the plurality of photosensitive devices in the bed (e.g. Hebert, figure 1, claim 15, paragraph [0040], control system 126 interface with temperature 108 to measure temperature of photovoltaic 106 to change temperature to intended or desired temperature).
Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Lee 770 (KR 20180113770, a FOR from IDS dated 04/26/2021, an English translation of its application KR 20170045287 is used as its equivalent English translation) in view of Lee 101 (KR 100276101 B1), and further in view of Hasenfus (US 2009/0140719).
Regarding claim 9, combination of Lee 770 and Lee 101 is silent with regard to further comprising a multiplexer to select one more of the plurality of photosensitive devices for testing. 
Hasenfus teaches a multiplexer to select one more of a plurality of photosensitive devices for testing (e.g. figures 1-2 and 4A-4D, paragraphs [0027] and [0032], MUX 425 select PV panel 205 for sensing voltage of PV panel 205).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Lee770 and Lee 101 by applying the teaching of Chehab to explicitly have further comprising a multiplexer to select one more of the plurality of photosensitive devices for testing, for the purpose of enabling test be performed automatically by using a controller to automatically control a multiplexer to select and collect data from each solar cells.
Regarding claim 10, combination of Lee 770, Lee 101 and Hasenfus teaches further comprising: a measurement device coupled to the multiplexer to measure an output from the one or more of the plurality of photosensitive devices for testing (e.g. Hasenfus, figures 1-2 and 4A-4D, a voltage sensing element has to exit in order to obtain a sensed voltage in the voltage sense In input of figure 1 couple to Mux 125 to provide voltage sense Out); and a client device to interface with the multiplexer (e.g. Hasenfus, figures 1-2 and 4A-4D, String controller 210 and it is obvious to provide the sensed voltage to a computer for later use and/or further analysis). 
Regarding claim 11, combination of Lee 770, Lee 101 and Hasenfus teaches wherein the output of the measurement device is one or more of current and voltage (e.g. Hasenfus, figures 1-2 and 4A-4D, a voltage sensing element has to exit in order to obtain a sensed voltage in the voltage sense In input of figure 1 couple to Mux 125 to provide voltage sense Out).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Lee 770 (KR 20180113770, a FOR from IDS dated 04/26/2021, an English translation of its application KR 20170045287 is used as its equivalent English translation) in view of Lee 101 (KR 100276101 B1) and Chehab et al. (DE 4140682), and further in view of Jungwirth et al (US 2012/0313661).
Regarding claim 13, combination of Lee 770, Lee 101 and Chehab is silent with regards to wherein the reusable interface further comprises: a light source plate coupled to a light source, wherein the light source plate is configured to selectively control the intensity of light applied to the bed. 
Jungwirth teaches a light source plate coupled to a light source, wherein the light source plate is configured to selectively control the intensity of light applied to a bed (e.g. figure 2, paragraphs [0020] and [0025], filter 216 coupled to illuminator 202 via light, filter 216 of rotatable filter wheel 222 is selectively control filtered light applied to solar cell 204 in fixture 206).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Lee 770, Lee 101 and Chehab by applying the teaching of Hebert to explicitly have wherein the reusable interface further comprises: a light source plate coupled to a light source, wherein the light source plate is configured to selectively control the intensity of light applied to the bed, for the purpose of measuring performance characteristic of solar cells performing under different light conditions and light intensities by selecting different filters (e.g. Jungwirth, paragraph [0020]).
Claims 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Lee 770 (KR 20180113770, a FOR from IDS dated 04/26/2021, an English translation of its application KR 20170045287 is used as its equivalent English translation) in view of Lee 101 (KR 100276101 B1) and Chehab et al. (DE 4140682), and further in view of Hasenfus (US 2009/0140719).
Regarding claim 19, combination of Lee 770, Lee 101 and Chehab is silent with regard to wherein the reusable interface further comprises a multiplexer to select one or more of the plurality of photosensitive devices for testing.
Hasenfus teaches a multiplexer to select one or more of the plurality of photosensitive devices for testing (e.g. figures 1-2 and 4A-4D, paragraphs [0027] and [0032], MUX 425 select PV panel 205 for sensing voltage of PV panel 205).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Lee 770, Lee 101 and Chehab by applying the teaching of Chehab to explicitly have wherein the reusable interface further comprises a multiplexer to select one more of the plurality of photosensitive devices for testing, for the purpose of enabling test be performed automatically by using a controller to automatically control a multiplexer to select and collect data from each solar cells.
Regarding claim 20, combination of Lee 770, Lee 101, Chehab and Hasenfus teaches wherein the reusable interface further comprises: a measurement device coupled to the multiplexer to measure an output from the one or more of the plurality of photosensitive devices for testing (e.g. Hasenfus, figures 1-2 and 4A-4D, a voltage sensing element has to exit in order to obtain a sensed voltage in the voltage sense In input of figure 1 couple to Mux 125 to provide voltage sense Out) ; and a client device to interface with the multiplexer (e.g. Hasenfus, figures 1-2 and 4A-4D, String controller 210 and it is obvious to provide the sensed voltage to a computer for later use and/or further analysis). 
Regarding claim 21, combination of Lee 770, Lee 101, Chehab and Hasenfus teaches wherein the output of the measurement device is one or more of current and voltage (e.g. Hasenfus, figures 1-2 and 4A-4D, a voltage sensing element has to exit in order to obtain a sensed voltage in the voltage sense In input of figure 1 couple to Mux 125 to provide voltage sense Out).
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Lee 770 (KR20180113770, a FOR from IDS dated 04/26/2021, an English translation of its application KR20170045287 is used as its equivalent English translation) in view of Lee 101 (KR 100276101 B1), and further in view of Caldwell et al. (US 6,441,606).
Regarding claim 22, combination of Lee 770 and Lee 101 is silent with regard to wherein the reusable interface operates under ambient pressure.
Caldwell teaches a reusable interface operates under ambient pressure (e.g. figure 1, column 7: lines 22-33 outside pressure of platform 205 is an ambient environment which has a ambient pressure, therefore, platform 205 operates under ambient pressure).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Lee 770 and Lee 101 by applying the teaching of Caldwell to explicitly have wherein the reusable interface operates under ambient pressure, for the purpose allowing testing operations be performed at multiple pressure to verify device is able to operate at various pressure conditions.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAIDONG ZHANG whose telephone number is (571)270-5815.  The examiner can normally be reached on M-F 8:00 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on (571) 272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HAIDONG ZHANG/Examiner, Art Unit 2858